Filed 5/14/21 P. v. Young CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079508
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF120731A)
                    v.

    TERRELL SCOTT YOUNG,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kern County. Michael G. Bush,
Judge.
         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Barton Bowers, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Hill, P.J., Detjen, J. and Peña, J.
       Appellant Terrell Scott Young appeals after his petition for resentencing under
Penal Code section 1170.95 was denied.1 Appellant argues the statute is ambiguous and
should be construed to permit his resentencing and, additionally, raises equal protection
concerns should he not be eligible. For the reasons set forth below, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In 2010, appellant was charged with one count of murder, with an alleged gang
enhancement and a firearm enhancement. In 2011, appellant pleaded nolo contendere to
voluntary manslaughter and the gang enhancement.
       In 2019, appellant filed a petition for resentencing pursuant to section 1170.95.
The trial court denied appellant’s petition on the ground he was not convicted under
section 187. This timely appeal followed.
                                       DISCUSSION
Standard of Review and Applicable Law

       We review issues of statutory construction de novo. (People v. Gonzales (2018) 6
Cal. 5th 44, 49.) Our goal is to determine the legislative intent of the statute. “Because
the statutory language is generally the most reliable indicator of that intent, we look first
at the words themselves, giving them their usual and ordinary meaning.” (Alford v.
Superior Court (2003) 29 Cal. 4th 1033, 1040.) When the statutory language is
unambiguous, its plain meaning controls. Where the language supports more than one
reasonable construction, we may look to extrinsic aids, including the legislative history,
for additional guidance. (People v. Ruiz (2018) 4 Cal. 5th 1100, 1105–1106.) Finally, in
exceedingly rare situations, the literal meaning of the statutory language may be
disregarded to avoid absurd results. (People v. Bell (2015) 241 Cal. App. 4th 315, 351.)
       Relevant to this case, section 1170.95, subdivision (a) provides:



1      All code references are to the Penal Code.


                                              2.
       “(a) A person convicted of felony murder or murder under a natural and probable
consequences theory may file a petition with the court that sentenced the petitioner to
have the petitioner's murder conviction vacated and to be resentenced on any remaining
counts when all of the following conditions apply:
       “(1) A complaint, information, or indictment was filed against the petitioner that
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine.
       “(2) The petitioner was convicted of first degree or second degree murder
following a trial or accepted a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder.
       “(3) The petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January 1, 2019.”
Section 1170.95 Does Not Apply to Manslaughter Convictions
       Appellant raises two arguments for why one who was charged with murder, but
was convicted of manslaughter, should remain eligible for resentencing under
section 1170.95. First, appellant claims that the specific language of section 1170.95,
subdivision (a), requiring one be convicted of felony murder or murder under a natural
and probable consequences theory conflicts with the broader language of
section 1170.95, subdivision (a)(2) which requires one be sentenced for first or second
degree murder or have accepted a plea offer in lieu of a trial at which the defendant could
not be charged with murder under the new law, is ambiguous and results in absurdity if
appellant is not eligible for resentencing. Second, appellant asserts he is entitled to the
benefit of the law under the equal protection clause. Relying on his position that the
statute should be construed to render him eligible for relief, appellant claims to have
made the necessary prima facie case under the statute to warrant consideration. We do
not agree.



                                              3.
       Section 1170.95 has been construed by several courts, including this one. (See
People v. Harris (2021) 60 Cal. App. 5th 557; People v. Flores (2020) 44 Cal. App. 5th 985
(Flores); People v. Turner (2020) 45 Cal. App. 5th 428; People v. Paige (2020) 51
Cal. App. 5th 194; People v. Sanchez (2020) 48 Cal. App. 5th 914 (Sanchez); People v.
Larios (2019) 42 Cal. App. 5th 956 (Larios).) These cases have considered and rejected
arguments identical or substantially similar to those raised by appellant here.
       For example, in Larios, this court considered whether section 1170.95 could apply
to someone convicted of attempted murder. Concluding it could not, the court wrote:
       “We agree with the reasoning of [People v. Lopez (2019) 38 Cal. App. 5th 1087]
and [People v. Munoz (2019) 39 Cal. App. 5th 738] that the relief provided in
section 1170.95 is limited to certain murder convictions and excludes all other
convictions, including a conviction for attempted murder. The language and the
legislative history of section 1170.95 support this conclusion. And there is a rational
basis for the Legislature's decision to grant relief pursuant to section 1170.95 only to
murder convictions and exclude attempted murder convictions based on judicial economy
and the financial costs associated with reopening both final murder and final attempted
murder convictions. In light of this unambiguous language, Larios is categorically
excluded from seeking relief through the section 1170.95 petitioning procedure for his
attempted murder convictions, which have long been final.” (Larios, supra, 42
Cal.App.5th at p. 970.)
       Similarly, in Flores, the court sought to “determine whether section 1170.95
permits persons who were convicted of voluntary manslaughter to have their convictions
vacated and to be resentenced.” (Flores, supra, 44 Cal.App.5th at p. 992.) There, a
similar argument based on section 1170.95, subdivision (a)(2) was raised and rejected,
with the court explaining the argument “places outsized importance on a single clause to
the exclusion of the provision's other language,” which expressly limits eligibility to
those convicted of murder. (Flores, at pp. 995–996.)

                                             4.
       In Sanchez, another case involving one convicted of voluntary manslaughter, the
court rejected an equal protection clause argument like that raised here. (Sanchez, supra,
48 Cal.App.5th at pp. 920–921.) The court found both that those convicted of
manslaughter were not similarly situated to those convicted of murder, but that even if
they were, a rational basis existed for treating the two groups differently for purposes of
resentencing. (Ibid.) We agree with the court’s conclusion that “the Legislature could
have reasonably concluded ‘that the punishment for voluntary manslaughter was
appropriate, but the punishment for murder based on the [natural and probable
consequences theory] could be excessive and reform was needed only there.’ ” (Id. at
p. 921.)
       Finally, in our independent review we have found no case reaching the opposite
conclusion, that one not convicted of murder is eligible for resentencing under the
statutory language. Upon consideration of the arguments raised and the language of the
statute, we see no reason to depart from our conclusion in Larios that the statutory
language limits eligibility to those convicted of murder. And we see no reason to break
from those courts, like Sanchez, that concluded such line drawing does not violate equal
protection principles. Based on these conclusions, appellant cannot make a prima facie
showing of eligibility, as he is statutorily ineligible for relief. We thus affirm the trial
court’s order denying appellant’s petition.
                                       DISPOSITION
       The order is affirmed.




                                               5.